Exhibit 10.5

 

AMENDED AND RESTATED

INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Investment Management Agreement (the “Agreement”) is
effective May 15, 2017, by and between Waddell & Reed Advisors Funds (the
“Trust”) and Waddell & Reed Investment Management Company (“WRIMCO”), with
respect to each series of the Trust listed in Appendix A (each, a “Fund” and
collectively, the “Funds”). This Agreement amends and restates in its entirety
the Investment Management Agreement, dated as of January 30, 2009, by and
between the Trust and WRIMCO and each Fund listed on Appendix A.

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.          In General

 

WRIMCO agrees to act as investment adviser to each Fund with respect to the
investment of its assets and in general to supervise the investments of each
Fund, subject at all times to the direction and control of the Board of Trustees
of the Trust, all as more fully set forth herein.

 

II.         Duties of WRIMCO with respect to investment of assets of the Trust

 

A.  WRIMCO shall regularly provide investment advice to each Fund and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of each Fund; and in furtherance thereof,
WRIMCO shall as to each Fund:

 

1.   obtain and evaluate pertinent information about significant developments
and economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Fund, and whether concerning the individual companies whose securities are
included in the Fund’s portfolios or the industries in which they engage, or
with respect to securities which WRIMCO considers desirable for inclusion in the
Fund’s portfolio;

 

2.   furnish continuously an investment program for the Fund;

 

3.   determine what securities shall be purchased or sold by the Fund; and

 

4.   take, on behalf of the Fund, all actions which appear to WRIMCO necessary
to carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sell orders.

 







--------------------------------------------------------------------------------

 



B.   Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder) (the “1940 Act”), WRIMCO is authorized to appoint one or more
qualified investment sub- advisers (each, a “Sub-adviser”) to provide the Funds
with certain services required by this Agreement. Each Sub-adviser shall have
such investment discretion and shall make all determinations with respect to the
investment of the Funds’ assets as shall be assigned to that Sub-adviser by
WRIMCO and the purchase and sale of portfolio securities and other financial
instruments with respect to those assets.

 

Subject to the supervision and direction of the Board of Trustees of the Trust,
WRIMCO shall:

 

1.   have overall supervisory responsibility for the general management and
investment of the Funds’ assets;

 

2.   determine the allocation and reallocation of assets among the Sub-advisers,
if any; and

 

3.   have full investment discretion to make all determinations with respect to
the investment of Funds’ assets not otherwise assigned to a Sub-adviser.

 

WRIMCO shall research and evaluate each Sub-adviser, if any, including:
performing initial due diligence on prospective Sub-advisers and monitoring each
Sub-adviser’s ongoing performance; communicating performance expectations and
evaluations to each Sub-adviser; and recommending to the Board of Trustees of
the Trust whether a Sub-adviser’s contract should be renewed, modified or
terminated. When appropriate, WRIMCO shall also recommend to the Board of
Trustees of the Trust changes or additions to the Sub-advisers.

 

Provided however; that this Section II B excludes Municipal Bond Fund and Tax-
Managed Equity Fund.

 

C.   WRIMCO shall make appropriate and regular reports to the Board of Trustees
of the Trust on the actions it takes pursuant to Section II.A. or B. above. Any
investment programs furnished by WRIMCO under this section, or any supervisory
function taken hereunder by WRIMCO, shall at all times conform to and be in
accordance with any requirements imposed by:

 

1.   the provisions of the 1940 Act and any rules or regulations in force
thereunder;

 

2.   any other applicable provision of law;

 

3.   the provisions of the Trust Instrument of the Trust as amended from time to
time;

 

4.   the provisions of the By-laws of the Trust, as amended from time to time;
and

 

5.   the terms of the registration statements of the Trust, as amended from time
to time, under the Securities Act of 1933 and the 1940 Act.







--------------------------------------------------------------------------------

 



D.     Any investment programs furnished by WRIMCO under this section or any
supervisory functions taken hereunder by WRIMCO shall at all times be subject to
any directions of the Board of Trustees of the Trust, its Executive Committee,
or any committee or officer of the Trust acting pursuant to authority given by
the Board of Trustees.

 

III.     Allocation of Expenses

 

The expenses of the Trust and the expenses of WRIMCO in performing its functions
under this Agreement shall be divided into two classes, to wit: (i) those
expenses which will be paid in full by WRIMCO as set forth in subparagraph “A”
hereof, and (ii) those expenses which will be paid in full by each Fund, as set
forth in subparagraph “B” hereof.

 

A.    With respect to the duties of WRIMCO under Section II above, it shall pay
in full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a)
the  salaries  and employment benefits of all employees of WRIMCO who are
engaged in providing these advisory services; (b) adequate office space and
suitable office equipment for such employees; and (c) all telephone and
communications costs relating to such functions. WRIMCO shall compensate each of
the Funds’ Sub-advisers, if any. In addition, WRIMCO shall pay the fees and
expenses of all trustees of the Trust who are employees of WRIMCO or an
affiliated corporation and the salaries and employment benefits of all officers
of the Trust who are affiliated persons of WRIMCO.

 

B.     The Funds shall pay in full for all of their respective expenses which
are not listed above (other than those assumed by WRIMCO or its affiliates in
their respective capacities as principal underwriter of the shares of each of
the Funds, as Shareholder Servicing Agent or as Accounting Services Agent for
the Funds), including (a) the costs of preparing and printing prospectuses and
reports to shareholders of the Funds, including mailing costs; (b) the costs of
printing all proxy statements and all other costs and expenses of meetings of
shareholders of the Funds (unless the Trust and WRIMCO shall otherwise agree);
(c) interest, taxes, brokerage commissions and premiums on fidelity and other
insurance; (d) audit fees and expenses of independent accountants and legal fees
and expenses of attorneys, but not of attorneys who are employees of WRIMCO or
an affiliated company; (e) fees and expenses of its trustees not affiliated with
WRIMCO or its affiliates; (f) custodian fees and expenses; (g) fees payable by
the Trust and/or the Funds under the Securities Act of 1933, the 1940 Act, and
the securities or “Blue-Sky” laws of any jurisdiction; (h) fees and assessments
of the Investment Company Institute or any successor organization; (i) such
nonrecurring or extraordinary expenses as may arise, including litigation
affecting the Trust and/or the Funds, and any indemnification by the Trust of
its officers, trustees, employees and agents with respect thereto; (j) the costs
and expenses provided for in any Shareholder Servicing Agreement or Accounting
Services Agreement, including amendments thereto, contemplated by subsection C
of this Section III. In the event that any of the foregoing shall, in the first
instance, be paid by WRIMCO, a Fund shall pay the same to WRIMCO on presentation
of a statement with respect thereto.

 







--------------------------------------------------------------------------------

 



C.    WRIMCO or an affiliate of WRIMCO, may also act as (i) transfer agent or
shareholder servicing agent of each Fund of the Trust and/or as (ii) accounting
services agent of each Fund of the Trust if at the time in question there is a
separate agreement, “Shareholder Servicing Agreement” and/or “Accounting
Services Agreement,” covering such functions between the Trust and WRIMCO, or
such affiliate.

 

IV.     Brokerage

 

A.    WRIMCO may select brokers to effect the portfolio transactions of each
Fund on the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions. For this purpose, “best execution” means prompt and reliable
execution at the most favorable price obtainable. Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services.
WRIMCO shall have no duty to seek advance competitive commission bids and may
select brokers based solely on its current knowledge of prevailing commission
rates.

 

B.     Subject to the foregoing, WRIMCO shall have discretion, in the interest
of the Funds, to direct the execution of its portfolio transactions to brokers
who provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which WRIMCO exercises “investment discretion” (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commissions in excess of the amount
another adequately qualified broker would have charged if WRIMCO determines, in
good faith, that such commission is reasonable in relation to the value of the
brokerage and/or research services provided by such broker, viewed in terms of
either that particular transaction or the overall responsibilities of WRIMCO
with respect to the accounts for which it exercises investment discretion. In
reaching such determination, WRIMCO will not be required to attempt to place a
specified dollar amount on the brokerage and/or research services provided by
such broker; provided that WRIMCO shall be prepared to demonstrate that such
determinations were made in good faith, and that all commissions paid by the
Funds over a representative period selected by the Trust’s Board of Trustees
were reasonable in relation to the benefits to the Funds.

 

V.      Compensation of WRIMCO

 

As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, each Fund
will pay to WRIMCO for each day the fees specified in Appendix B hereto.

 

The amounts payable to WRIMCO shall be determined as of the close of business
each day; shall, except as set forth below, be based upon the value of net
assets computed in accordance with the Trust Instrument; and shall be paid in
arrears whenever requested by WRIMCO. In

 







--------------------------------------------------------------------------------

 



computing the value of the net assets of each Fund, there shall be excluded the
amount owed to the Fund with respect to shares which have been sold but not yet
paid to the Fund by Waddell & Reed, Inc.

 

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Funds are qualified for sale limit the operation and
management expenses of the Funds, WRIMCO will refund to the Funds the amount by
which such expenses exceed the lowest of such state limitations.

 

VI.      Undertakings of WRIMCO; Liabilities

 

WRIMCO shall give to the Trust the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

 

WRIMCO shall at all times be guided by and be subject to each Fund’s investment
policies, the provisions of the Trust Instrument and By-laws of the Trust as
each shall from time to time be amended, and to the decision and determination
of the Trust’s Board of Trustees.

 

This Agreement shall be performed in accordance with the requirements of the
1940 Act, the Investment Advisers Act of 1940, the Securities Act of 1933, and
the Securities Exchange Act of 1934, to the extent that the subject matter of
this Agreement is within the purview of such Acts. Insofar as applicable to
WRIMCO, as an investment adviser and affiliated person of the Trust, WRIMCO
shall comply with the provisions of the 1940 Act, the Investment Advisers Act of
1940 and the respective rules and regulations of the Securities and Exchange
Commission thereunder.

 

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of obligations or duties hereunder on the part of WRIMCO, it shall not
be subject to liability to the Trust, the Funds or any shareholder of the Funds
(direct or beneficial) for any act or omission in the course of or connected
with rendering services thereunder or for any losses that may be sustained in
the purchase, holding or sale of any security.

 

VII.    Duration of this Agreement

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue in effect as to a Fund, unless terminated as
hereinafter provided, for a period of one year and from year-to-year thereafter
only if such continuance is specifically approved at least annually by the Board
of Trustees, including the vote of a majority of the trustees who are not
parties to this Agreement or “interested persons” (as defined in the 1940 Act)
of any such party, cast in person at a meeting called for the purpose of voting
on such approval, or by the vote of the holders of a majority (as defined in the
1940 Act) of the outstanding voting securities of the Fund.

 

VIII.    Termination

 

This Agreement may be terminated as to a Fund by WRIMCO at any time without
penalty upon giving the Trust one hundred twenty (120) days’ written notice
(which notice may be waived by the Trust) and may be terminated as to a Fund by
the Trust at any time without penalty upon

 







--------------------------------------------------------------------------------

 



giving WRIMCO sixty (60) days’ written notice (which notice may be waived by
WRIMCO), provided that such termination by the Trust shall be directed or
approved by the vote of a majority of the Board of Trustees of the Trust in
office at the time or by the vote of a majority (as defined in the 1940 Act) of
the outstanding voting securities of the affected Fund. This Agreement shall
automatically terminate in the event of its assignment, the term “assignment”
for this purpose having the meaning defined in Section 2(a)(4) of the 1940 Act
and the rules and regulations thereunder.

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers and their corporate seal to be hereunto
affixed, all as of the day and year first above written.

 

 

WADDELL & REED ADVISORS FUNDS

 

 

 

 

By:

/s/ Wendy J. Hills

 

 

Wendy J. Hills

 

 

Vice President

 

 

 

 

Date:

May 17, 2017

 

 

 

 

 

 

 

WADDELL & REED INVESTMENT MANAGEMENT COMPANY

 

 

 

 

By:

/s/ Philip J. Sanders

 

 

Philip J. Sanders

 

 

President

 

 

 

 

Date:

May 17, 2017

 

 

 





--------------------------------------------------------------------------------

 



AMENDED AND RESTATED APPENDIX A

 

TO INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Appendix A is effective as of October 16, 2017, and as
was previously amended May 18, 2017 (“Appendix A”), to the Waddell & Reed
Advisors Funds Investment Management Agreement dated January 30, 2009, as
amended and restated May 15, 2017 (the “Agreement”), supersedes any prior
Appendix A to the Agreement.

 

Waddell & Reed Advisors Accumulative Fund

Waddell & Reed Advisors Cash Management

Waddell & Reed Advisors Continental Income Fund

Waddell & Reed Advisors Global Growth Fund

Waddell & Reed Advisors High Income Fund

Waddell & Reed Advisors Municipal High Income Fund

Waddell & Reed Advisors New Concepts Fund

Waddell & Reed Advisors Science and Technology Fund

Waddell & Reed Advisors Small Cap Fund

Waddell & Reed Advisors Vanguard Fund

Waddell & Reed Advisors Wilshire Global Allocation Fund

 





Page 1 of 4

--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED APPENDIX B

 

TO INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Appendix B is effective as of October 16, 2017, and as
was previously amended May 18, 2017 (“Appendix B”) to the Waddell & Reed
Advisors Funds Investment Management Agreement dated January 30, 2009, as
amended and restated May 15, 2017 (the “Agreement”), supersedes any prior
Appendix B to the Agreement.

 

FEE SCHEDULE

 

A cash fee computed each day on net asset value for each Fund at the annual
rates listed below:

 

 

 

Waddell & Reed Advisors Accumulative Fund

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Waddell & Reed Advisors Cash Management

Net Assets

Fee

Up to $1 billion

0.35% of net assets

Over $1 billion

0.30% of net assets

 

 

Waddell & Reed Advisors Continental Income Fund

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Waddell & Reed Advisors Global Growth Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors High Income Fund

Net Assets

Fee

Up to $500 million

0.625% of net assets

Over $500 million and up to $1 billion

0.60% of net assets

Over $1 billion and up to $1.5 billion

0.55% of net assets

Over $1.5 billion

0.50% of net assets

Page 2 of 4

--------------------------------------------------------------------------------

 



Waddell & Reed Advisors Municipal High Income Fund

Net Assets

Fee

Up to $500 million

0.525% of net assets

Over $500 million and up to $1 billion

0.50% of net assets

Over $1 billion and up to $1.5 billion

0.45% of net assets

Over 1.5 billion

0.40% of net assets

 

 

Waddell & Reed Advisors New Concepts Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors Science and Technology Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors Small Cap Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors Vanguard Fund

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Waddell & Reed Advisors Wilshire Global Allocation Fund

 

 

Predecessor Strategy

 

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 



Page 3 of 4

--------------------------------------------------------------------------------

 



Successor Strategy

Net Assets

Fee

Up to $500 million

0.06% of net assets

Over $500 million and up to $1 billion

0.05% of net assets

Over $1 billion and up to $2 billion

0.04% of net assets

Over $2 billion

0.03% of net assets

 

*If the Fund’s net assets are less than $25 million, Waddell & Reed Investment
Management Company has agreed to waive the management fee, subject to its right
to change or modify this waiver.

 

Page 4 of 4

--------------------------------------------------------------------------------